Title: From John Adams to Peter Perpignan, 4 March 1823
From: Adams, John
To: Perpignan, Peter


				
					Sir
					Quincy March th 4th: 1823.
				
				I have rec’d y’r letter of the 26th of last month—and I thank you for y’r infinitessinal miniature of President Washington—I cannot see it even with the help of a solar microscope & should not be able to distinguish the features or the figure, clearly enough to know; whether it is a fair representation of the hero—I am always pleased to see correct representations of that great man—the more they are multiplied and the wider they are scattered and diffused the better, but I totally despise the miserable catch penny tricks by wh’ he is represented in situations where he never stood & as the author of measures in wh’ he had nothing to do & wh’ he did not even approve—this is a kind of rapine of fame counfounding all distinctions between right & wrong, truth &—falshood virtue & vice, subversive in short of all political morality—. I am sir yr humble servant
				
					J. Adams.
				
					
				
			
   But the young-eyes of my family & friends say that it is at good as good at a Likeness of him as they have seen from any pencil or chisel.
